Citation Nr: 1308581	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-22 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for enlarged heart.

2.  Entitlement to service connection for a heart disability, to include enlarged heart, cardiomyopathy, and coronary artery disease. 

3.  Entitlement to an increased (compensable) evaluation for the post-operative residuals of a left varicocele.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to May 1977 and from March 1978 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2012, the Veteran testified at a hearing using videoconferencing techniques before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the Virtual VA (electronic) file.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of initial RO consideration and, therefore can be considered in this decision.  See 38 C.F.R. § 20.1304 (2012).

The Board is cognizant of the fact that it is the responsibility of VA to consider alternate current conditions within the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, as discussed below, the Veteran's post-service medical records contain diagnoses of various heart conditions, including coronary artery disease.  Given the procedural history of the case, the holding in Clemons, and the medical evidence of record, the Board has characterized the issues on appeal as including whether new and material evidence has been provided to reopen a claim for service connection for an enlarged heart as well as entitlement to service connection for a heart disability, to include enlarged heart, as set forth on the title page of this decision.

The Board notes that the Veteran was represented by a private attorney during a portion of this appeal and was most recently represented by the Veterans of Foreign Wars (VFW).  However, during his November 2012 hearing the Veteran testified that he desired to represent himself.

The Veteran sought VA compensation benefits for infertility during the pendency of this appeal.  In January 2012 the RO granted entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  This represents a full grant of the benefit sought with respect to the infertility issue; therefore, that matter is not currently before the Board.

The Veteran specifically limited his VA Form 9, substantive appeal, to the issues listed on the title page of this document.  Thus, entitlement to an initial compensable disability evaluation for his service-connected pseudofolliculitis barbae has not been perfected and is not before the Board.  38 C.F.R. §§ 20.200, 20.202.

The issue of entitlement to service connection for a heart disability, to include enlarged heart, cardiomyopathy, and coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1998 decision, the Board denied entitlement to service connection for an enlarged heart. 

2.  Evidence received since the January 1998 Board decision by itself or in conjunction with previously considered evidence is new and material.

3.  The Veteran's left varicocele shows no physical deficits from the surgery, except for two well-healed, nontender scars in the left groin region; the left varicocele has not resulted in urinary tract infections requiring long-term drug therapy, 1-2 hospitalizations a year and/or requiring intermittent intensive management.



CONCLUSIONS OF LAW

1.  The January 1998 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  The criteria to reopen a claim of entitlement to service connection for an enlarged heart have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for a compensable evaluation for left varicocele, post-operative, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.31, 4.104, 4.115b, 4.118, Diagnostic Codes (DCs) 7599-7525, 7523, 7802, 7804, 7805 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

As the decision to reopen the claim of entitlement to service connection for an enlarged heart is favorable to the Veteran, no further action is required to comply with the VCAA on this matter.

With respect to the increased rating claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  In May 2008 the Veteran was provided with such notice.  Most recently, the claim was readjudicated in a January 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  Thus it is clear the Veteran had actual knowledge of, and has acted on, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, private and VA treatment records were associated with the claims folders and Virtual VA.  The paper and electronic files also contains statements and contentions made by the Veteran and his 2012 hearing testimony.

Relevant VA examination reports were prepared in June 2008, October 2009 (scars), February 2010 (with March 2010 addendum), and June 2011.  Taken together, these examination reports are quite comprehensive and adequately addressed the rating criteria, including symptomatology related to scars, urinary tract disorders, and testes atrophy.  The Veteran's contentions were adequately reported and considered.

Accordingly, the Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. New and Material Evidence

This appeal arises from the RO's June 2008 rating decision that found new and material evidence had not been submitted in order to reopen the claim of entitlement to service connection for an enlarged heart.  Based on evidence subsequently received, the RO issued a January 2012 Supplemental Statement of the Case reopening the claim but denying it on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).

The underlying claim, service connection, will generally be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

When a Board decision becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2012).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, as delineated in the above service connection elements.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.  

Here, the Veteran's initial claim for an enlarged heart was denied in a January 1998 Board decision, which found that an enlarged heart was not currently shown.  The evidence at that time consisted of: (1) STRs showing the Veteran heart was noted to be borderline enlarged in a 1986 chest X-ray; (2) a March 1988 chest X-ray showing cardiothoracic ratio slightly above normal; (3) a December 1990 work-up noting reported chest pain related to exertion but deemed "noncardiac" and normal January 1991 chest X-ray; and (4) an April 1996 VA heart examination and chest X-ray which noted no positive findings.  The Board decision was not appealed and is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).

The Veteran sought to reopen his claim in March 2008.  A July 2008 letter from his private cardiologist diagnosed non-obstructive hypertrophic cardiomyopathy.  A VA examiner concluded in April 2011 that s/he "cannot state whether the Veteran's current diagnosis of mild concentric left ventricular hypertrophy . . . is related to or a progression of an enlarged heart during service without resorting to mere speculation as the in-service condition is unclear and there were normal chest X-rays on 1/18/91 . . . ."  A December 2012 letter from another private cardiologist noted that the Veteran had coronary artery disease and concluded "[b]ased on patient history his symptoms associated with his coronary disease and hx [history] of cardiomyopathy began during his tenure with the Military."  

The Board finds that the evidence submitted since the Board's January 1998 final decision, particularly the December 2012 private cardiologist's statement, is new and material.  The evidence is new, as it was not previously of record, and it is material because it shows evidence of a relationship between the complaints in service and subsequent to service and a currently diagnosed heart disorder.  Accordingly, the claim is reopened.

III. Increased Evaluation for Left Varicocele, Post-Operative

The Veteran maintains that a compensable evaluation is warranted for his service connected left varicocele.  Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has rated the Veteran's left varicocele by analogy under DC 7599-7525.  The Board will also consider DCs 7523, 7802, 7804, and 7805.  It is noted that the rating schedule does not list varicoceles as a specific disorder.  In such cases, ratings by analogy are authorized.  38 C.F.R. § 4.20.

Under Diagnostic Code 7525, epididymo-orchitis is rated as urinary tract infection.  Urinary tract infection is rated under 38 C.F.R. § 4.115a with a 10 percent rating for symptoms such as long-term drug therapy, 1-2 hospitalizations a year and/or requiring intermittent intensive management.  A 30 percent rating requires symptoms such as recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times a year) and/or requiring continuous intensive management.  Urinary tract infections characterized by poor renal function are rated as renal dysfunction.

Under DC 7523, complete atrophy of one testicle warrants a non-compensable rating; complete atrophy of two testis warrants a 20 percent evaluation.  These are the only ratings allowed under this code; however, a footnote under this section indicates that a review for entitlement for special monthly pension may be warranted.  As noted above, the Veteran is in receipt of special monthly pension for loss of use of a creative organ due to his service-connected varicocele.

Finally, scars can be rated under DCs 7802, 7804, and 7805 (or 7803 under the old criteria).  The schedule for rating disabilities concerning the evaluation of scars was amended effective October 23, 2008.  This amendment applies to all applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008) (revising 38 C.F.R. § 4.118, Diagnostic Codes 7800-05).  The Veteran's application for increase was received prior to the October 2008 date; however, the Board will also consider the application of the amended regulations.  There is no prejudice to the Veteran in the Board reviewing this claim under the various scar regulations in effect throughout the pendency of the appeal as there is no evidence that the Veteran had compensable symptoms at any time under either the old or the new rating criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To be assigned a 10 percent evaluation the scar must cover an area of at least 144 square inches or be unstable or painful or have some other disabling effect.  38 C.F.R. § 4.118, DCs 7802, 7804, 7805 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7803, 7804 (2007).  

In the April 1996 VA examination report, the Veteran related in-service surgical procedures in 1983 and 1989 for varicocele.  He reportedly was told that his left testicle was not functioning, and a private treating physician told him he had a low sperm count.  On physical examination, he had no complaints of any symptoms except that he and his wife were unsuccessful in conceiving.  He had a circumcised penis without discharge.  His testes were without masses or fluid collection and were nontender bilaterally.  The diagnoses included a history of left varicocele, status post repair in 1983 and 1989.  The examiner noted that the Veteran was without current physical deficits from the surgery, except for two well-healed scars in the left groin region.  There was no indication of tenderness, repeated ulceration, or other symptoms of symptomatic scarring.

A review of the most recent clinical evidence of record, which is the most probative evidence to consider in determining the appropriate disability rating to be assigned under the holding in Francisco v. Brown, 7 Vet. App. 55 (1994), does not reflect that a compensable rating for left varicocele is warranted.  

A compensable rating under Diagnostic Code 7525 is not warranted as at no time during the appeal is there evidence that the Veteran has urinary symptoms due to his varicocele that require long-term drug therapy, 1-2 hospitalizations a year and/or requiring intermittent intensive management.  During his 2011 VA examination, the Veteran reported one urinary tract infection (UTI) in the last twelve months that required medication (antibiotic) for 10 days.  The Veteran reported that this episode required intensive management.  The Veteran specifically denied being hospitalized for urinary problems.  The Board finds that one UTI requiring medication for 10 days does not rise to the level of "long-term" drug therapy required for a 10 percent rating under Diagnostic Code 7525, nor does one such episode equate to the "intermittent intensive management" described under the Diagnostic Code.  

Likewise, there is no basis for a compensable evaluation under DC 7523 as the service-connected left varicocele does not result in complete atrophy of both testes.  Significantly, VA examinations in 2009 and 2011 noted that physical examination of the testes was normal; the 2010 examination noted that physical examination of the right testes was normal.  As the preponderance of the evidence shows that both testes are not completely atrophied, a compensable rating is not warranted under Diagnostic Code 7523.

An October 2009 VA scars examination noted two scars in the groin area.  Neither scar was painful and there was no tissue damage, inflammation, edema, or keloid formation.  Although both were noted to be deep scars with underlying tissue damage, neither scar limited function or motion.  The June 2011 VA examination also noted that the Veteran reported that the groin scar was not painful or lead to skin breakdown.  The Veteran did report soreness in the area during the 2010 and 2011 examinations and reported that it limited bending in 2011.  However, given the symptoms related to the scar(s) of the groin are limited to intermittent reports of soreness in the area, the Board finds that the evidence does not more nearly approximate the findings necessary for a compensable rating under any Diagnostic Code related to scars.  Therefore, the Board can find no basis under any of the old or new Diagnostic Codes pertaining to scars to grant the Veteran an increased evaluation under these Diagnostic Codes.  

The Board has considered the Veteran's assertion that his service-connected left varicocele warrants a compensable evaluation.  The Veteran is competent to describe symptoms he experiences, such as pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

However, the question of whether the disability underlying the Veteran's reported groin pain is the result of varicocele is a question as to an internal medical process that is of the type that is beyond the competence of the Veteran as a lay person.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As the Veteran does not have specialized education or training to render a conclusion on the medical question of whether the source of the left groin pain is left varicocele or something else, the Veteran's statements are not competent evidence and cannot be considered evidence favorable to the claim.

Extra-schedular consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's left varicocele is manifested by atrophic left testes.  This impairment is contemplated by the schedular rating criteria.  Hence, referral for consideration of an extraschedular rating is not warranted.



ORDER

New and material evidence to reopen a claim of entitlement to service connection for an enlarged heart has been received; to this extent, the appeal is granted.

Entitlement to an increased (compensable) evaluation for the post-operative residuals of a left varicocele is denied.


REMAND

Unfortunately, a remand is required for the Veteran's claim for service connection for a heart disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

As noted in the introduction, it is the responsibility of VA to consider alternate current conditions within the scope of any claim.  See Clemons, supra.  As the Veteran's post-service treatment records contain diagnoses of several heart disorders such as coronary artery disease, the Board finds that the issue of entitlement to service connection for a heart disorder other than an enlarged heart must also be addressed.

The Veteran has not been provided with a VCAA notice letter denoting the requirements for establishing direct and presumptive service connection for a heart disorder other than an enlarged heart.  Additionally, this issue has not been considered by the agency of original jurisdiction (AOJ).  The Board finds, therefore, that the matter must be remanded for the Veteran to be given proper notice of the requirements for establishing service connection on a direct and presumptive basis and for the AOJ to address the matter in the first instance.

The Board notes that in the case of a veteran who served in the Republic of Vietnam during the Vietnam era, service connection will be presumed for certain specified diseases based on presumed exposure to herbicide agents (e.g., Agent Orange) in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The governing regulation, 38 C.F.R. § 3.309(e), was recently amended to include ischemic heart disease as a disease presumptively associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (as amended August 31, 2010).  The Veteran's DD Form 214 indicates that the Veteran had no foreign service during his period of active duty during the Vietnam War era, so the possibility of presumptive service connection under the Agent Orange regulations is not available in his case.  

The Board notes that the Veteran is entitled to the application of regulations with respect to presumptive service connection for certain chronic disorders, including certain heart conditions.  In such cases, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

The evidence of record reveals that the Veteran complained several times of chest pains while on active duty in 1975.  In addition, as noted above, his service records twice show his heart was enlarged on X-ray in 1986 and 1988.

Post-service medical evidence shows the Veteran was later diagnosed with non-obstructive hypertrophic cardiomyopathy and coronary artery disease.  The December 2012 private medical record specifically concluded "[b]ased on patient history his symptoms associated with his coronary disease and hx [history] of cardiomyopathy began during his tenure with the Military."  The April 2011 medical opinion provided by the January 2011 VA examiner only addressed the Veteran's enlarged heart (and did not address any other heart disorder) with respect to the nexus opinion.  Further, the 2011 examiner found that s/he could not provide an opinion "without resorting to mere speculation."

In light of the above, the Board finds that additional development is needed prior to Board review of the claim for service connection for a heart disorder.  To date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of a heart disorder (other than the speculative opinion in 2011 which only addressed an enlarged heart).  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is evidence of a current heart disability, evidence of possible symptoms (chest pains and cardiac enlargement) during service, and a December 2012 private medical opinion indicating his current heart disorders are related to these symptoms, the Board feels there is insufficient medical evidence at present to decide this claim.  Therefore, on remand an appropriate VA examination and medical opinion as to his heart disorder should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Send a VCAA notice letter to the Veteran which notifies him of the information and evidence necessary to substantiate a claim of service connection for a heart disorder, including on a presumptive basis as a chronic disease.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2. The RO/AMC shall schedule the Veteran for a VA cardiology examination to determine the nature and etiology of any current cardiac disorder.  All indicated studies should be performed, and the claims folder shall be made available to the examiner for review prior to the examination.  The Veteran's lay history of symptomatology; records noting chest pain and X-rays showing heart enlargement in service; post-service VA examination reports (including those showing normal cardiac findings); and the December 2012 private medical opinion should also be considered.  Based on the examination of the Veteran and a thorough review of the record, the examiner should provide an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or higher) that any currently diagnosed heart disorder, including coronary artery disease, had its onset in service or within the first post-service year, or is causally related to service.

A rationale for the requested opinion shall be provided which addresses the evidence underscored above.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the requested actions and any additional notification and/or development deemed warranted, adjudicate the issue of entitlement to service connection for a heart disorder, to include coronary artery disease and an enlarged heart.  If the benefit sought on appeal is not granted, the Veteran and his representative, if applicable, must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


